           Case 2:20-cv-00110-RFB-NJK Document 22 Filed 07/22/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     CRISTY C. ACHURRA,
11                                                         Case No.: 2:20-cv-00110-RFB-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                 [Docket Nos. 20-21]
     UNITED SERVICES AUTOMOBILE
14   ASSOCIATION,
15          Defendant(s).
16         On July 21, 2020, Defendant filed notices of intent to serve subpoenas duces tecum. Docket
17 Nos. 20-21. Discovery-related documents must be served on opposing counsel, not filed on the
18 docket unless ordered by the Court. See Local Rule 26-8; Fed. R. Civ. P. 5(d)(1).1 No such order
19 has been entered in this case. Accordingly, the Court STRIKES the above-referenced documents,
20 and instructs the parties to refrain from filing discovery documents on the docket in the future
21 absent a Court order that they do so.
22          IT IS SO ORDERED.
23         Dated: July 22, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
          1
            See also Fed. R. Civ. P. 45(a)(4) (notice of intent to serve a subpoena “must be served on
28 each party” (emphasis added)).

                                                    1
